                    Case 6:16-cr-10141-EFM Document 561 Filed 06/14/19 Page 1 of 1

AO 245 C     (Rev 02/1 8 Gaaai2.&!)16.milned.QJg4drit ibIDGlirnetlte   493, Fi led : 02-04-2019 , d~c.~e1~rDJt °lhanges with Asterisks (*))
             Sheet 2 - Imprisonment
                                                                                                                               Jud~JJL:BRi
                                                                                                                                U.~District ~rt2of7
DEFEN DANT:              Curtis Wayne Allen                                                                                     Distnct of Kansas
CASE NUMBER: 6:16CR1014 1 - 001
                                                                                                                           JUN 1 4 2019
                                                          IMPRISONMENT
                                                                                                              Clerk,~c t Court
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be impriso~~d I  ktm~(JWtXgClerk
term of 300 months .

           Count l : 300 months;
           Count 2: 120 months, concurrent to Count l .

           The Court makes the fo llowing recommendations to the Bureau of Prisons :

           The defendant be designated to either the facility at FC l Seagovi lle, Texas or FCl Three Ri vers, Texas, to facilitate famil y
           visitation with his daughter.

           The defendant is re manded to the custody of the U nited States Marshal.


0          The defendant shall surrender to the United States Marsha l for this di strict.

           0 at     on

           0 as notified by the nited States Marshal.


0          The defendant shall surren.der for service of sentence at the insti tution des ignated by the Bureau of Prisons :

           0 before      on

           0 as notified by the United States Marshal.

           0 as notified by the Probation or Pretrial Services Officer.


                                                                RETURN
T have executed this judgment as follows:




 Defendant delivered on        C} ·BJ . . } Cf
         \.o.). ~ 0             ) (\ f)                                 , with a certifi ed copy of thi s judgment.
at \ '
                                                                                                       .          .
                                                                                             t.tJ..)J~
                  UNITED STATES MARSHAL

                                                                                   By ~ ..'ri(~
                        RECEIVED
                                                                                             •
                         JUN 14 2019
                         WICHITA, KS
